Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 6/30/3030.  Claims 1-9 and 11-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a device comprising: a body, consisted of at least three faces, each face being formed thereon an assembling slot respectively, wherein each assembling slot is a notch being formed by performing an inwardly indenting process from each face of the body, and a size and a shape of every assembling slot are equal to a size and a shape of a back of every function module, and each of the function modules is directly assembled on any one of the assembling slots of the at least three faces of the body, wherein a denting part is formed at an edge of each assembling slot for each of the function modules to be easily removed from each assembling slot; and a control module, arranged in the body and comprising a wireless transmission unit and an MCU electrically connected with the wireless transmission unit, the control module having a plurality of first connection ports, one end of each first connection port is electrically connected with the MCU and other end of each first connection port is extended and exposed in each assembling slot; wherein each function module is respectively assembled on each assembling slot of each face of the body for communicating with the MCU in the body directly through each first connection port every function module assembled on each of the assembling slots of each face of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUA FAN/Primary Examiner, Art Unit 2449